Casesh: 18tevcOQRNBSBBDDoeumente“4s Filed 10/23/19 Page 12pfh 22

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CHRISTOPHER QUERO, COURTNEY
FRANCIS, and KELLIN RODRIGUEZ,
individually and on behalf of all persons similarly
situated,

   

Plaintiffs, No. 18 Civ. 9509 (GBD)

-against-

ELISABETH DEVOS, in her official capacity as
Secretary of the United States Department of
Education,

Defendant.

 

 

(Pines | FINAL ORDER APPROVING CLASS ACTION
SETTLEMENT PURSUANT TO FED. R. CIV. P. 23

WHEREAS the Complaint in this action seeks certification of a class pursuant to Federal
Rule of Civil Procedure 23(a) and (b)(2), declaratory and injunctive relief, and attorneys’ fees;

WHEREAS the Plaintiffs have submitted to the Court a motion for final approval of a
proposed Settlement, and Defendant has consented to the motion;

WHEREAS, pursuant to Fed. R. Civ. P. 23(e), the Court may approve a settlement on
finding that the proposal is fair, reasonable, and adequate;

THE COURT HEREBY FINDS THAT:

For the purposes of this settlement only, the parties have stipulated to the certification of
a class, pursuant to Federal Rules of Civil Procedure 23(a) and (b)(2), consisting of all

individuals who obtained a TCI Loan and who were enrolled at TCI or on an approved leave of

 

 
Casgsb: 18reve0SMSSBRpDonwumeatat4s Filed 10/23/19 Page 2>ph22

absence from TCI when the school closed or who withdrew from TCI not more than 120 days
prior to the school’s closure (and all parents who obtained a TCI Loan for such a student), except
that the class shall not include any individual who has died or any individual who has applied for
or received a closed school discharge of a TCI Loan (the “Class”).'

I have determined that the Class meets all the requirements of Fed. R. Civ. P. Rule 23(a)
and (b)(2), With over 500 potential members, it is more than sufficiently numerous; there are
questions of law common to the class; the claims of the Named Plaintiffs are typical of the
claims of the members of the Class; and the Named Plaintiffs will fairly and adequately protect
the interests of the Class with respect to the claims alleged on behalf of the Class pending before
the Court. The Class also meets the requirements of Rule 23(b)(2): Defendant initially refused to
act on grounds that apply to all members of the Class, and the injunctive relief being provided by
the Settlement provides relief to the Class as a whole.

The Settlement is fair, reasonable, and adequate. It is procedurally fair in that it was the
product of arms’ length negotiations between capable adversaries. The Settlement is
substantively fair in that it provides the Class much of the relief sought in the complaint, by
obligating the United States Department of Education (“USED”) to promptly mail all Class
members notice of their entitlement to submit applications seeking closed school discharges of
their TCI Loans (“Discharge Applications”), and further provides that USED will suspend
collection on certain loans. The Settlement does not impair the rights of, or the remedies
available to, the Class with respect to seeking student loan discharges. Class members remain
free to submit a Discharge Application at any time, and the Settlement does not foreclose any

Class member’s right to challenge an individual denial of an application for discharge or to seek

 

' All capitalized terms have the meaning ascribed to them in the Stipulation of Settlement.
? See 20 U.S.C. §§ 1087a(b)(2), 1087(c); 34 C.E.R. § 685.214.

2

 

 
Casest:18:evc0GsODGBBDDocument4t#4s Filed 19/23/19 Page 324i 22

complete return of payments previously made on their loans. The Settlement thus provides that
Class members will receive much of the relief to which they could potentially be entitled if they
were to litigate the case to trial and prevail.

The Court is approving this Settlement without prior class notice pursuant to Fed. R. Civ.
P. 23(e)(1) because the Settlement provides substantial relief to the Class; Plaintiffs sought only
injunctive and declaratory relief on behalf of Class members; there is no evidence of collusion
between the parties; sending classwide notice and postponing relief until after an objection
period and fairness hearing would prejudice the Class by delaying critical relief, while also
imposing substantial and unnecessary expense; and the rights of the Class to seek discharges and
be accorded all appropriate relief are not impaired by the Settlement. See Green v. American
Exp. Co., 200 F.R.D. 211 (S.D.N-Y. 2001); JS. v. Attica Cent. Schools, No. 00-CV-—513S, 2012
WL 3062804 (W.D.N.Y. July 26, 2012).

For the reasons set forth above, IT IS NOW HEREBY ORDERED THAT:

l. A class is certified, for the purposes of settlement only, consisting of all
individuals who obtained a TCI Loan and who were enrolled at TCI or on an approved leave of
absence from TCI when the school closed or who withdrew from TCI not more than 120 days
prior to the school’s closure (and all parents who obtained a TCI Loan for such a student), except
that the class shall not include any individual who has died or any individual who has applied for
or received a closed school discharge of a TCI Loan.

2. The Named Plaintiffs—-Christopher Quero, Courtney Francis, and Kellin
Rodriguez—are appointed Class Representatives.

3. The New York Legal Assistance Group is appointed class counsel for the

purposes of this Settlement.

 

 
Cas@st: 18teve0QRODSBBDDonumMenttt#4s Filed 19/23/19 Page 4m! 22

4. The Settlement is approved as fair, reasonable, and adequate.

5. The Settlement resolves all claims and issues in the case and those claims are
dismissed with prejudice.

6. Plaintiffs may submit any claim for reasonable attorneys’ fees pursuant to the
Equal Access to Justice Act, 28 U.S.C. § 2412, and Fed. R. Civ. P. 23(h), within 90 days of this
Order. Defendant reserves the right to oppose any such claim.

7. All terms of the parties’ Stipulation of Settlement are incorporated herein.

SO ORDERED.

Gong 6 “Dona

_ HN. G RGE B. DANIELS
PC Ge 2oi9 ited States District Judge

Pw So

Dated: "2019
New York, New York

 

 
